DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because claim 8 recites " A computer program for an information processing device comprising is software per se, as they are not tangibly embodied on any sort of physical medium or hardware.  The claim recites " A computer program for an information processing device is defined in the specification is not limited to statutory embodiment as the defined elements are defined as exemplary embodiments without limiting the meaning of the term machine readable storage medium to statutory elements only excluding signal and carrier wave under broadest reasonable interpretation. Accordingly the claimed system is software per se and therefore non-statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morita et al. (US Patent Application Publication 2015/0248204).
Regarding claims 1 and 8, Morita discloses an information processing device comprising [see paras 0050; The game console 200 performs various types of processes for, for example, executing a game, composing, editing, and receiving an email, and browsing a Web page in accordance with an application program for a game, an email, or a Web browser and with an instruction from the user via the controller]: 
a generation section that generates a home screen for allowing a user to select an application to be executed [see paras 0064, 0065 and figures 3-4; a plurality of storage areas for storing data of a home screen, a browser screen, and a game screen, which will be described later. Data of a home screen, a browser screen, and/or a game screen that is recently browsed or that is the latest version is stored in each of the storage areas. Data in each of the storage areas is updated as appropriate along with data processing (e.g., screen update processing) by the control unit. The display control unit 270 includes a home screen display unit, a game screen display unit, and a browser screen display unit 276]; and an output section that displays the home screen generated by the generation section, wherein the generation section causes the home screen to display a plurality of icons [see paras 0007, 0091 and figures 5, 9; a content icon display unit configured to arrange and display a plurality of content icons indicating a plurality of pieces of content in a first area in a content selection screen; a cursor display unit configured to display a cursor for focusing on one of the plurality of content icons. The content icon display unit  arranges in a line a plurality of content icons associated with a plurality of pieces of content that can be played back in the game console respectively and displays the icons in the content area], the plurality of icons representing a plurality of pieces of content related to one application and displaying different pieces of content [see paras 0073, 0075 and figures 5; a hierarchy of home screens and screen transitions among the home screens. Home screens 10 are grouped into a plurality of layers so that a user can comfortably select a desired function and desired content from among a large number of functions and pieces of content provided by the game console, and so that the provision of diverse functions and a simple user interface are compatible. A global navigation screen is a screen for allowing a user to select a category of content to be processed, and is an initial screen that is displayed when the game consoleis started. A content zone screen is a screen for allowing a user to select content to be processed from among a plurality of pieces of content that have been associated, in advance, with a category selected in the global navigation screen.]
	Regarding claim 2, Morita discloses wherein the plurality of icons include an icon representing content fit for a user's play of the one application [see paras 0182; the game console   comprise an application screen display unit that displays a result of execution of an application other than a game  an "application screen", as a screen that includes a browser screen. The application screen display unit displays, in the application screen, an execution result of a plurality of types of applications (for example, music, a still image, a moving image, an application for business use, etc.) other than game applications. Further, the application screen display unit displays, as an application screen, a screen (a browser screen 30) for viewing application data as information stored in the device itself or other device].
	Regarding claim 3, Morita discloses wherein the generation section causes the home screen to additionally display a menu icon in association with the one application, the menu icon being different from the plurality of icons and representative of a common menu executable with respect to a plurality of applications [see paras 0127, 0154 and figures 11-12; the inner portion of each content icon 84 in a content zone screen is divided into four. The content icon display unit 290 displays a thumbnail (content image 94) of content which a user played back in the past at the upper left area in one content icon. The common menu display unit 280 in the home screen display unit 272 specifies a game title and a thumbnail on the basis of the notified information and displays an item on playback ( a "Now Playing" icon) in the system area in the home screen].
	Regarding claim 4, Morita discloses wherein the plurality of icons have an appearance associated with the one application, and the menu icon has an appearance independent of a specific application [see paras 0074, 0182 and figure 13; shows screen transitions among a home screen, a browser screen, and a game screen and a browser screen for viewing various types of information. However, a screen transition between the game screen and the browser screen. The game console may comprise an application screen display unit that displays a result of execution of an application other than a game (as an "application screen"), as a screen that includes a browser screen. The application screen display unit displays, in the application screen, an execution result of a plurality of types of applications (for example, music, a still image, a moving image, an application for business use, etc.) other than game applications. Further, the application screen display unit displays, as an application screen, a screen (a browser screen 30) for viewing application data as information stored in the device itself or other device].

	Regarding claim 5, Morita discloses further comprising: an acquisition section that acquires information regarding a friend playing each of a plurality of pieces of content related to the one application, wherein the generation section causes the home screen to additionally display the information regarding the friend [see paras 0076 and figure 6; a "Play" category is a category where electronic content is played back. A "People" category is deemed as a place to connect with a friend and/or with a player around the user. More specifically, a "People" category is a category where information on other users is viewed as electronic content] , and in a case where a focus on the home screen is switched from a first icon related to the one application to a second icon related to the one application, the generation section changes a display target on the home screen from information regarding a friend playing content represented by the first icon to information regarding a friend playing content represented by the second icon [see paras 0127, 0128 and figures 11; the content icon display unit 290 displays, in the other areas in the content icon, images of three users who are among the top three on the basis of a predetermined condition from among friend users who played back the content shown in the upper left area of the content icon. In case where the "Recently Played" condition is selected in the secondary navigation screen, the managing server or the content icon display unit  may determine the ranking of friend users who have played back the same piece of content as the one played back by the user in the past, so that the newer the playback date and time is, the higher the ranking of the friend user is which corresponds to acquisition section].
	Regarding claim 6, Morita discloses further comprising: an acquisition section that acquires information regarding a friend, wherein the generation section causes the home screen to additionally display at least one icon representing at least one friend [see paras 0125 and figure 5; In a content zone screen corresponding to the "People" category (the content zone screen 20 and the content zone screen), information on another user who has been registered in the managing server is displayed. The "another user" refers to a "friend user" who is registered in the managing server by the user of the game console in advance. When the content zone screen  and the content zone screen are to be displayed, the user information acquiring unit acquires various types of attributes of a friend user, for example, a photograph, a name, self-introduction], and, in a case where new information regarding a certain friend is acquired by the acquisition section, the generation section operates an icon representing the certain friend on the home screen, and additionally operates a background of the home screen [see paras 0188, 0189; the display mode of a background 88 that is displayed during the content is focused on. The display mode of the cursor may be a shape, a pattern, or a color of the cursor, or an arbitrary combination thereof. The display mode of a background may be a picture, a pattern, or a color of the background 88. According to the variation of the embodiment, the cursor can be displayed in a mode appropriate to the appearance of the background, for example, in a mode according to the theme of the background].
Regarding claim 7, Morita discloses an information processing method comprising [see paras 0050; The game console performs various types of processes for, for example, executing a game, composing, editing, and receiving an email, and browsing a Web page in accordance with an application program for a game, an email, or a Web browser and with an instruction from the user via the controller] : generating a home screen section for allowing a user to select an application to be executed [see paras 0064, 0065 and figures 3-4; a plurality of storage areas for storing data of a home screen, a browser screen, and a game screen. Data of a home screen, a browser screen, and/or a game screen that is recently browsed or that is the latest version is stored in each of the storage areas. Data in each of the storage areas is updated as appropriate along with data processing (e.g., screen update processing) by the control unit. The display control unit 270 includes a home screen display unit, a game screen display unit, and a browser screen display unit]; and displaying the home screen generated in the generating, wherein, in the generating the home screen displays a plurality of icons [see paras 0007, 0091 and figures 5, 9; a content icon display unit configured to arrange and display a plurality of content icons indicating a plurality of pieces of content in a first area in a content selection screen; a cursor display unit configured to display a cursor for focusing on one of the plurality of content icons. The content icon display unit 290 arranges in a line a plurality of content icons associated with a plurality of pieces of content that can be played back in the game console respectively and displays the icons  in the content area], the plurality of icons representing a plurality of pieces of content related to one application and displaying different pieces of content [see paras 0073, 0075 and figures 5; a hierarchy of home screens and screen transitions among the home screens. Home screens 10 are grouped into a plurality of layers so that a user can comfortably select a desired function and desired content from among a large number of functions and pieces of content provided by the game console, and so that the provision of diverse functions and a simple user interface are compatible. A global navigation screen is a screen for allowing a user to select a category of content to be processed, and is an initial screen that is displayed when the game console is started. A content zone screen is a screen for allowing a user to select content to be processed from among a plurality of pieces of content that have been associated, with a category selected in the global navigation screen.]
Regarding claim 8 is an independent claim and relates to a computer program for causing an information processing device. Since the features of claim 8 are substantially the same as those of claim 1 except for the category of invention, the same reasoning as in claim 1 applies to claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Arriola et al. (US 10,028,007) discloses a home screen display unit arranges and displays a plurality of content icons indicating a plurality of pieces of content in a first area in a content zone screen. If a specific content icon is focused on by the cursor and if a preset determination operation is performed, a content playback unit starts playback of the content indicated by the focused icon.
	Moon  (US Patent Application Publication No. 2010/0077353) discloses a digital device and a UI control method thereof are provided. A user interface (UI) generator generates a UI, a controller controls the UI generator to generate a UI which includes a menu area to display a list of contents for a sub-category from one or more sub-categories and a scroll bar to display information on the respective sub-categories, and a display unit displays the generated UI.
	Higuchi et al. (US Patent Application Publication No. 2011/0145764) discloses acquiring a menu display instruction from a user requesting a menu screen of a system to be displayed while an application program is running; and displaying, by a function of the system, a second menu screen in which, in addition to a content icon included in a first menu screen of the system that is displayed when the application program is not running, an instruction icon for entering an instruction to the running application program is displayed while being mixed with the content icon, when the menu display instruction is acquired.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171